Title: Philip I. Barziza to Thomas Jefferson, 14 February [1817]
From: Barziza, Philip I.
To: Jefferson, Thomas


          
            
              Most honorable Sir
               February 14th Williamsburg
            
            Your Kind Letter was sent to me at Richmond where I was gone with my guardian Mr McCandlish, in hope of hearing a favourable decision of my cause from the General assembly and for the purpose of endeavouring to make fall the thick veil under which my affairs Lay conceald.
            In the first place, Sir, I render you my most sincer and greatful thanks for the goodness which you had to recommend me to the Gentlemen your friends whose names you expressed in your graciouse Letter, and in the next I beg you would forgive me the tardiness of my answering, and to attributud it to the eagerness which I had of acquainting with my success. but alas but alas! … all in vaine, the decision of the General assembly, the different atvises of the Counsellors, and friends, all has Left me in the same darkness in which I was when I first came in to this Country, so that I am at Lost for not Knowing what to do, nor what to think. Therefore, Sir, have the Generosity to pardon me in this critical Circumstance, if I humbly dare beg your atvise advise and opinion, upon my claimes to the Real estate of the deceasd deceased my Grandmother Mrs Paradise. I acknowledge honourable Sir, that it is to much daring on my part, but conscious of your wisdom and profound knowledge in all branches of Litterature, but specialy in the Laws of your Country, and urged by my distressed incertitude, I have sufferd myself to be mislead.  However great as might be my misbehavior, I put all my trust in the benevolent and generous feeling of your heart, for hoping that you will forgive me; and that for the future I shall not be deprived, no mor than at present, to have the honor to be
            
              Your most humble, & obt Servt
              Philip I. Barziza
            
          
          
            P.S. Agreable to your horders I have sent instruction to my agent in Italy to forward the books to the Counsul of the U. S. of America at Leghorne, and I hope that in a short time you will receive theme—
          
        